DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	This Office Action is in response to the remarks and amendments filed on 5/17/2021.  Claims 1-1 and 18-26 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawing with respect to Fig. 5 have been withdrawn in light of the amendments filed. The objections to the specification with respect to the abstract has been withdrawn in light of the amendments filed. The objection to claim 20 has been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph with respect to claims and 25 have been withdrawn in light of the amendments filed.

Drawings

The drawings were received on 5/17/2021.  These drawings are acceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “width of the cross sectional area of the outlet and a width of the cross sectional area of the inlet” in at least claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 22, the recitation of “...wherein the discharge vents are biased towards a plane orthogonal to the discharge panel, the orthogonal plane intersecting a radii of the arced plate,” renders the claim unclear. In particular, Applicant asserts in amended fig. 5 that “deflectors” are biased in the direction of the portion that defines the discharge panel.  Thus, the discharge vent i.e. vent portion 316 cannot be construed as the ‘deflector.’  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) in view Kijima et al. (JP2004239474A).

Regarding Claim 1, Reid teaches a cooler [fig 1] comprising 
a cabinet [10] having a door [12] with a transparent section [34; col 2, lines 37-61; fig 1]; 
a refrigeration unit coupled to the cabinet [fig 2], the refrigeration unit comprising an airflow inlet [62]; and an airflow outlet [80; col 3, lines 38-70; fig 2], an airflow management system [96] in fluid communication with the airflow outlet [80] comprising one or more discharge vents [at least the outlet formed at upper edge 112; col 4, lines 14-33; fig 7]; 
wherein a cross sectional area of the airflow outlet [80] is less than a cross sectional area of the airflow inlet [62; col 3, lines 38-70; fig 2].  Reid does not explicitly teach where the airflow management system has one or more turbulence reduction vents, wherein the turbulence reduction vents are orthogonal to the discharge vents.
However, Kijima teaches a showcase i.e. cooler [0001] having an airflow management system [fig 5] the airflow management system having one or more turbulence reduction vents, wherein the turbulence reduction vents are orthogonal to the discharge vents [at least side vents 25; 0014; fig 5] where it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art for the simple purpose of ventilating the inside of the machine room [0014].


Regarding Claim 2, Reid, as modified, teaches the invention of Claim 1 above and Reid teaches where the airflow management system is configured to redirect the flow of an air mass [col 3, lines 12-24; fig 2; where the deflecting part redirect the flow of air].

Regarding Claim 3, Reid, as modified, teaches the invention of Claim 2 above and Reid teaches where the airflow management system redirects the flow of the air mass across the transparent section [col 3, lines 12-24; fig 2].  


Regarding Claim 6, Reid, as modified, teaches the invention of Claim 1 above and Reid teaches a condenser [54], and wherein coils of the condenser form air mass channels [at least the spaces between the coils of the condenser [col 3, lines 37-62; fig 2].

Regarding Claim 7, Reid, as modified, teaches the invention of Claim 6 above and Reid teaches wherein the air mass channels are orthogonal to the door [fig 3; where the air channels of the condenser are orthogonal to the door 12].



Regarding Claim 10, Reid, as modified, teaches the invention of Claim 1 above and Reid teaches wherein a width of the cross sectional area of the outlet and a width of the cross sectional area of the inlet are the same [fig; 1; where the refrigerated cabinet has a constant width].

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) and Kijima et al. (JP2004239474A) as applied to claim 1 above, and further in view of Mitchell (US2016/0106233).

Regarding Claim 4, Reid, as modified, teaches the invention of Claim 1 above but does not explicitly each where a height of the transparent section is greater than 95% of a height of the cabinet.
However, Mitchell teaches a display case [0001] where a height of a transparent section [120] is greater than 95% of a height of a cabinet [at least the cabinet of case 100; 0017; 0019; where it is suggested that either of the walls may serve as the door...thus one skilled in the art would reasonably conclude that the height of the transparent section i.e. door is the same as the height of the cabinet; figs 1 & 2] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. increase the visibility of the items within the case.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Reid to have where a height of the transparent section is greater than 95% of a height of the cabinet in view of the teachings of Mitchell where the elements could have been combined by 

Regarding Claim 5, Reid, as modified, teaches the invention of Claim 1 above but does not explicitly teach where a height of the transparent section is greater than 85% of a height of the cooler.
However, Mitchell teaches a display case [0001] where a height of a transparent section [120] is greater than 85% of a height of a cabinet [at least the cabinet of case 100; 0017; 0019; where it is suggested that either of the walls may serve as the door...thus one skilled in the art would reasonably conclude that the height of the transparent section i.e. door is the same as the height of the cabinet; figs 1 & 2] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. increase the visibility of the items within the case.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Reid to have where a height of the transparent section is greater than 85% of a height of the cooler in view of the teachings of Mitchell where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. increase the visibility of the items within the case.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) and Kijima et al. (JP2004239474A) as applied to claim 1 above, and further in view of Ibrahim (US4299092).

Regarding Claim 8, Reid, as modified, teaches the invention of Claim 1 above and whereas Reid teaches where the airflow management system lessens the formation of condensation on the transparent portion of the cabinet [col 1, lines 14-21] Reid does not explicitly teach lessening formation of condensation when an interior of the cabinet has a temperature below 8°C, a height of the cabinet exceeds 6ft, and wherein the cooler is located in an environment where a temperature exceeds 38°C, and a relative humidity exceeds 75%.
However, Ibrahim teaches a merchandiser display case [fig 2] where the interior of the cabinet has a temperature below 8 C [col 1, lines 23-35] and where the height of the cabinet exceeds 6 ft [col 15, lines 22-32; where the height is 82 inches] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a merchandiser display case that provides typical cooling and having standard height and thereby allowing a user to assemble modular units having varying lengths.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Reid to have when an interior of the cabinet has a temperature below 8°C and where a height of the cabinet exceeds 6ft in view of the teachings of Ibrahim where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a merchandiser display case that provides typical cooling and having standard height and thereby allowing a user to assemble modular units having varying lengths.
The recitation of "wherein the cooler is located in an environment where a temperature exceeds 38°C, and a relative humidity exceeds 75% " recited in the claim 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) and Kijima et al. (JP2004239474A) as applied to claim 1 above, and further in view of Upton et al. (US4977754).

Regarding Claim 9, Reid, as modified, teaches the invention of Claim 1 above but does not explicitly teach where a height of the transparent portion of the cabinet is between 6ft and 6.5ft.
However, Upton teaches a merchandiser having glass doors [col 7, lines 62-66; fig 3] where a height of the transparent portion i.e. glass is 52 inches [col 13, lines 16-22] in order to allow a user to view the contents of the merchandiser and maximize the usage of the merchandiser [col 3, lines 34-39]. Thus, the size i.e. height of the transparent portion is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is an improved visibility of the contents of the merchandiser and maximization of the use of the merchandiser.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide where a height of the transparent portion of the cabinet is between 6ft and 6.5ft in view of Upton in order to  allow a user to view the contents of the merchandiser and maximize the usage of the merchandiser.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) in view Kijima et al. (JP2004239474A) as applied to claim 10 above, and further in view of Ahn et al. (US2016/0025402).


Regarding Claim 11, Reid, as modified, teaches the invention of Claim 10 above and Reid teaches the storage space being formed above the outlet [at least the outlet formed at upper edge 112; fig 2].  Reid does not teach where the cabinet further comprises a secondary storage space.
However, Ahn teaches a refrigerator [fig 1] having where a cabinet [10] comprises a secondary storage space [12; 0044; fig 1; where the cabinet has two refrigerator spaces].  Ahn teaches that it is known in the field of endeavor of refrigeration to have multiple spaces in order to provide spaces having different temperature ranges and thereby make the system more flexible [0046].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Reid to have where the cabinet further comprises a secondary storage space in view of the teachings of Ahn in order to provide spaces having different temperature ranges and thereby make the system more flexible.
For clarity, one skilled in the art would recognize that the modified space of Reid necessarily would have the secondary space formed above the outlet of the refrigeration unit. 



Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) and Kijima et al. (JP2004239474A) in view of Ahn et al. (US2016/0025402).

Regarding Claim 18, Reid teaches a cooler [fig 1] comprising;
a cabinet [10] having a space [16; fig. 2] 
a refrigeration unit [30] having a first portion [the portion containing condenser 54; fan, 56, motor 58]  and a second portion [the portion containing scoop device 78, deflecting portion 96], a height of the second portion being less than a height of the first portion [see Fig 2]; 
an airflow management system [96] fluidly coupled to the second portion [see fig 2]; wherein the cabinet [at least space 26 of cabinet 10] is disposed on the refrigeration unit [fig 2]; wherein the space is disposed above the second portion [see figs 1 & 2; where the spaces defined by doors 12 are above the second portion].
Whereas Reid teaches a space, Reid does not teach the space having a primary space height and a secondary space having a secondary space height, the secondary space extending from the primary space and the primary space height greater than the secondary space height.
However, Ahn teaches a refrigerator [fig 1] having where a cabinet [10] comprises a space [at least the two spaces designated as space 12] having a primary space height and a secondary space having a secondary space height [by inspection at fig 1] the secondary space extending from the primary space [by inspection at fig 1] and the primary space height greater than the secondary space height [0045; where Ahn teaches that the separator 30 can be moved and see MPEP 2144.04 VI C; where it has been held that the placement of a separator in a refrigerator would have been an obvious design choice as the position of the separator would not modify the operation of 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Reid to have the space having a primary space height and a secondary space having a secondary space height, the secondary space extending from the primary space and the primary space height greater than the secondary space height in view of the teachings of Ahn in order to store products having different sizes in the different sized spaces.
For clarity, one skilled in the art would recognize that the modified space of Reid necessarily would have the secondary space formed above the second portion.

Regarding Claim 19, Reid teaches the invention of Claim 18 above and teaches wherein the cabinet and the refrigeration unit form a rectangular profile [fig 1].


Claims 20-22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966) and Kijima et al. (JP2004239474A) in view of Takenaka (JPH09133450A).

Regarding Claim 20, Reid teaches a cooler [fig 1] comprising: an airflow management system comprising: a housing [at least the housing of component 96] having a discharge panel [at least the top portion comprising upper edge 112] and a side panel [see fig 1; where component 96 has a side panel]; discharge vents [at least the outlet a 112] formed in the discharge panel [See fig 2].  Whereas Reid teaches component 96 having a bent construction that deflects air upward [see fig. 2], Reid does 
However, Kijima teaches a showcase i.e. cooler [0001] having an airflow management system [fig 5] the airflow management system having turbulence reduction vents formed in a side panel [at least side vents 25; 0014; fig 5] where it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art for the simple purpose of ventilating the inside of the machine room [0014].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Reid to have  turbulence reduction vents formed in the side panel in view of the teachings of Kijima in order to ventilate the inside of the machine room.
Lastly, Takenaka teaches a refrigerating showcase [0002] having an air circulation path [6] defining a housing [serving as an airflow management system] where the air circulation path has an arc plate [9] interior the housing [0004; 0005; fig 2].  Takenaka also teaches that this arrangement maintains good laminar airflow and improves the cooling efficiency of the system [0009].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Reid to have an arced plate interior the housing in view of the teachings of Takenaka in order to maintain good laminar airflow and improve the cooling efficiency of the system.  Additionally, simple substitution of one known element i.e. structure for another to obtain predictable results is an acceptable rationale that may support a conclusion of obviousness.  

Regarding Claim 21, Reid, as modified, teaches the invention of Claim 21 above and Takenaka teaches where the arced plate [9] bends through 90 degrees [by inspection at fig 2].
Regarding Claim 22, as best understood, Reid, as modified, teaches the invention of Claim 20 above and Reid teaches wherein the discharge vents are biased towards a plane orthogonal to the discharge panel [by inspection at fig 2] and Takenaka teaches where an orthogonal plane intersects a radii of the arced plate [by inspection at fig 2].

Regarding Claim 24, Reid, as modified, teaches the invention of Claim 20 above but does not explicitly teach where the discharge vents comprises two rows.
However, Kijima teaches where a discharge vent contains one row [see Kijima at fig 3] and a person skilled in the art at the time of the invention would recognize the advantages of having additional discharge vents as a means of reducing turbulent airflow within the system. Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).

Regarding Claim 25, Reid, as modified, teaches the invention of Claim 20 above but does not explicitly teach wherein the vents on the discharge panel includes two rows and ten columns.
However, Kijima teaches where a discharge vent contains one row and fourteen columns [see Kijima at fig 3] and a person skilled in the art at the time of the invention would recognize the advantages of having additional discharge vents as a means of reducing turbulent airflow within the system. Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art.  (MPEP 2144.04 VIB).

Regarding Claim 26, Reid, as modified, teaches the invention of Claim 20 above and Kijima teaches where discharge vents [25c] and the turbulence reduction vents [25] are orthogonal [fig 3].

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US3462966), Kijima et al. (JP2004239474A) and Takenaka (JPH09133450A) as applied to claim 20 above, and further in view of Kengo et al. (JPH07332836A).

Regarding Claim 23, Reid, as modified, teaches the invention of Claim 20 above but does not explicitly teach where the arced plate engages the side panel.
However, Kengo teaches a refrigerating showcase [0002] having an air circulation duct 3 [serving as an airflow management system] having an arced plate [8] that engages the side panel [0003] where it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art for the simple purpose of providing laminar airflow across the full width of the circulation duct [0003].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Reid to have where the arced plate engages the side panel in view of the teachings of Kengo in order to provide laminar airflow across the full width of the circulation duct.

Response to Arguments
On pages 11-13 of the remarks, Applicant argues with respect to Claim 18 that Reid et al. (US3462966, hereinafter “Reid”) does not teach " a primary space height and a secondary space having a secondary space height, the secondary space extending from the primary space and the primary space height greater than the secondary space height."  Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of 

On pages 13-15 of the remarks, Applicant argues with respect to Claims 1 and 20 that the combination of Reid and Kijima et al. (JP2004239474A, hereinafter “Kijima”) is improper.  In particular, Applicant argues that the purpose of Reid is opposed to the purpose of Kijima and thus one skilled in the art would not be motivated to make the modification.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In particular, Reid is used to teach a cooler [fig 1] comprising a cabinet [10] and an airflow management system [96] in fluid communication with the airflow outlet [80] and Kijima teaches a showcase i.e. cooler [0001] having an airflow management system [fig 5] the airflow management system having one or more turbulence reduction vents, wherein the turbulence reduction vents are orthogonal to the discharge vents [at least side vents 25; 0014; fig 5].
Applicant is reminded that claims 1 and 20 are drawn to an apparatus and the prior art references teach the claimed structure.  Accordingly, the rejection is maintained.
For at least the reasons above, Claims 1-11 and 18-26 remain rejected.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763